Citation Nr: 0511748	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  94-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967 and from October 1967 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
arthritis of the bilateral knee.

In October 2003, the Board remanded the veteran's claim for 
additional development and adjudicative action.  The Board 
also remanded a claim for service connection for varicose 
veins.  That claim was granted in a July 2004 rating 
decision, and thus is no longer on appeal.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

There is evidence in service that the veteran complained of 
bilateral knee pain multiple times in service; and there is 
competent evidence of a current diagnosis of arthritis of the 
bilateral knee.  Current arthritis of the bilateral knee is 
related to inservice knee complaints.  


CONCLUSION OF LAW

Arthritis of the bilateral knee was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran asserts that service connection is warranted for 
arthritis of the bilateral knee, as he had been diagnosed 
with arthritis in service and has it now.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records contain evidence that the veteran 
complained of bilateral knee pain.  In an October 1989 report 
of medical history completed by the veteran, he indicated 
that there was a history of "trick" or locked knee.  The 
examiner noted that the veteran had "[a]rthritis of both 
knees since 1970" and that no treatment was required and 
that it was not considered disabling.  In a September 1992 
report of medical history completed by the veteran, he again 
reported a history of "trick" or locked knee.  

When the veteran was examined in April 1993, the examiner 
reported that the veteran had active flexion of both knees to 
130 degrees.  No x-rays were taken of the knees.  No 
diagnosis related to the bilateral knee was entered.  A 
January 1995 x-ray of the knees showed, "No significant 
narrowing of the joint space."  The examiner entered a 
diagnosis of mild osteoarthritis of the bilateral knee.  A 
November 2000 VA x-ray report of the knees shows, "Very mild 
degenerative changes of both knees."  In an April 2004 VA 
examination report, the examiner noted the findings made in 
the November 2000 x-ray report.  Following examination, the 
examiner entered a diagnosis of "minimal degenerative joint 
disease" of the knees based upon the 2000 x-ray report, but 
noted that the veteran had no symptoms now.  

Based upon the above-described evidence, the Board finds that 
there is evidence of bilateral knee complaints in service.  
While there is no x-ray evidence in the service medical 
records of arthritis, the veteran is competent to report that 
he had knee pain in service.  It was noted that the veteran 
had arthritis in service; however, there is no x-ray evidence 
in the service medical records of arthritis.  The veteran was 
diagnosed with osteoarthritis within two years following the 
veteran's discharge from service.  While x-ray evidence of 
arthritis was not shown until November 2000, the Board finds 
that it cannot disassociate the veteran's complaints of 
bilateral knee pain in service to the current diagnoses of 
arthritis of the bilateral knee.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence supports a grant of service connection for arthritis 
of the bilateral knee.


ORDER

Service connection for arthritis of the bilateral knee is 
granted.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


